EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 7/26/2022. Currently, claims 23, 25-35 and 38-40 are pending. Claims 1-22, 24-25, 36-37 and 41-42 have been cancelled. No claims have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Drawings
The drawings were received on 7/26/2022. These drawings are acceptable for examination.

The application has been amended as follows:

23. (Currently Amended) An L-shaped shear wall module, comprising an L-shaped outer pattern plate, an L-shaped inner pattern plate, and connectors connected between the L-shaped outer pattern plate and the L-shaped inner pattern plate;
wherein the L-shaped outer pattern plate and the L-shaped inner pattern plate are 5arranged in parallel to each other; the L-shaped inner pattern plate comprises a first inner pattern plate and a second inner pattern plate perpendicular to each other;
a corner transition block is disposed at a corner of the L-shaped inner pattern plate; the corner transition block has a protruding surface protruding towards the L-shaped outer pattern plate; a first end of the protruding surface extends to an outer side surface of the 10first inner pattern plate; and a second end of the protruding surface extends to an outer side surface of the second inner pattern plate;
the corner transition block comprises a first side surface and a second side surface perpendicular to each other, the first side surface is rigidly connected to the first inner pattern plate, and the second side surface is rigidly connected to the second inner pattern 15plate, the outer side surface of the first inner pattern plate and the first side surface are coplanar, and the outer side surface of the second inner pattern plate and the second side surface are coplanar;
a side edge at an intersection between the first side surface and the second side surface is a rounded edge;
20the connectors each comprises a first connector and a second connector;
the first connectors and the second connectors are arranged between the L-shaped outer pattern plate and the L-shaped inner pattern plate, each two adjacent first connectors are spaced by one of the second connectors, and each two adjacent second connectors are spaced by one of the first connectors;
25a height of each first connector in a vertical direction is greater than a height of each AMENDMENT AND RESPONSESN: 16/923,900Page 3 of 14Atty. Dkt. No. ACIP60-34959second connector in the vertical direction; and
upper surfaces of the first connectors and the second connectors are located in a same horizontal plane, or lower surfaces of the first connectors and the second connectors are located in a same horizontal plane.
Claims 23, 26-35 and 38-40 are allowed.
Claims 1-22, 24-25, 36-37 and 41-42 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 7/26/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s arguments are persuasive that the prior art of record, specifically Marshall (US 8037652), Young (US 4730422), Caboni (US 20130295318) and Moore, Jr. (US 6526713) do not teach or disclose, alone or in combination inter alia the first connectors and the second connectors are arranged between the L-shaped outer pattern plate and the L-shaped inner pattern plate, each two adjacent first connectors are spaced by one of the second connectors, and each two adjacent connectors are spaced by one of the first connectors, as recited in claim 23. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635